IN THE COURT OF APPEALS                                         OF THE STATE OF WASHINGTON




CATHERINE STOTZKY,                                                                  )
                                                                                    )   No. 77980-0-I
                           Respondent,                                              )
                                                                                    )   DIVISION ONE
             v.                                                                     )
FABIENNE L. RIGGERS,                                                                )   UNPUBLISHED OPINION
                                                                                    )
                           Appellant.                                               )
                                                                                    )   FILED: September 23, 2019
_________________________________________________________________________________   )
             LEACH, J.            —      Fabienne Riggers appeals the trial court’s partition decision

and award of statutory costs. Catherine Stotzky cross appeals dismissal of her

breach of a fiduciary duty claim. Substantial evidence supports the trial court’s

challenged factual findings, which support its legal conclusions. And Stotzky

failed to show any disputed material fact about her fiduciary duty claim. Because

Stotzky prevailed and her requests were reasonable, the trial court did not err in

awarding her costs. We affirm.

                                                                          FACTS

             In 1995, Catherine Stotzky moved to Seattle after her recent divorce. She

originally intended to purchase her own home near her daughter and son-in-law,

Fabienne Riggers and Timothy Riggers, and their children.                                               Stotzky searched
No. 77980-0-I / 2



and found one house in her price range of $150,000. But it was far from the

Riggers’s home. Timothy suggested that, instead, the Riggers help Stotzky buy

a house closer to their home.

      After identifying a suitable house in lssaquah, the Riggers and Stotzky

made a joint offer of $175,000, which the owner accepted. At closing, the owner

delivered a statutory warranty deed to “Timothy P. Riggers and Fabrienne [sic]

Riggers, Husband and Wife and Catherine Stotzky, a Single Person.” Before

closing, the Riggers and Stotzky submitted separate residential loan applications

to Q Point Mortgage. Each application stated that Stotzky and the Riggers would

hold title to the Issaquah property. On that same day, the Riggers and Stotzky

signed additional documents “stating that the lssaquah residence would be

owner-occupied.”

      At closing, the Riggers paid $4,188.00 in closing costs and $35,000.00 as

a down payment. The Riggers and Stotzky financed the balance of the purchase

price through a 30-year fixed rate mortgage loan for $140,000.00 with an interest

rate of 7.75 percent. The lender reduced the interest rate by one-half percent

because the property was to be owner occupied.         The monthly payments of

principal and interest were $1 ,002.98, and the monthly escrow amounts for taxes

and insurance were $216.19 and $43.83, respectively.



                                       -2-
No. 77980-0-I / 3



           Timothy calculated that Stotzky should make $802 monthly payments to

the Riggers to cover their “carrying costs” of the property. This was the amount

the $1,263 mortgage payment cost the Riggers after accounting for the economic

benefit they received from tax deductions for mortgage interest and property

taxes. The first payment was due November 1, 1995. Stotzky was responsible

for homeowners’ association dues.

           Stotzky had $108,000 in funds from her divorce settlement that she had

intended to invest in a house. Instead, she permitted Timothy to invest the funds

for her. He was a wholesaler for Lord Abbett & Company.

           Between December 1, 1995, and March 1, 1996, Stotzky wrote six checks

to the Riggers.1 On two of these checks she wrote “mortgage” on the memo line,

and on four of the checks she wrote “rent.” Stotzky did not remember why she

made these notations. From 1996-2013, she wrote 103 checks to the Riggers.

She did not write on the memo line of any of these checks. From 2004 onward,

she directly deposited money into the Riggers’s bank account.

           From 1995-2002, the Riggers deducted the full amount of real property

taxes and interest on their federal income tax returns.     After 2002, Fabienne

deducted these amounts on her returns.           None of these returns reported

Stotzky’s payments as rental or other income.

       1    Only four were negotiated, and two were canceled after they were
written.
                                         -3-
No. 77980-0-I /4



       Fabienne filed for divorce from Timothy in 2001. During the dissolution

proceedings, she signed under oath and filed pleadings that described Stotzky as

a co-owner of the lssaquah property.2 Fabienne’s position in the dissolution that

her mother co-owned the property caused Timothy to file a declaratory judgment

action against Stotzky and Fabienne. He asked the court to declare that Stotzky

had no ownership interest in the lssaquah property. As part of the dissolution

action settlement, Timothy dismissed the declaratory judgment action and

conveyed to Fabienne his interest in the lssaquah property.           In a later

proceeding, where Timothy asked to reduce his spousal maintenance payments,

Fabienne identified the $802 monthly payment she received from Stotzky as

‘payment toward [mortgage].”

      Fabienne refinanced the lssaquah property mortgage in 2002 to remove

Timothy as an obligor and in 2012 to get a lower interest rate.      Stotzky and

Fabienne signed the trust deed that secured the 2002 note. Fabienne, but not

Stotzky, signed and was obligated on the note. Only Fabienne signed the 2012

mortgage note as the “borrower.”

      In 2013, Fabienne applied for a $50,000 home equity line of credit

(HELOC), using the lssaquah house as security.        Stotzky did not want the


      2  For example, in one declaration she stated, “Mr. Riggers insists on
scheduling the deposition of my elderly mother in an effort to evict her from the
house that she jointly owns with us.”
                                       -4-
No. 77980-0-I I 5



property further encumbered but ultimately signed the trust deed securing the

HELOC. At trial, Fabienne agreed that she was solely responsible to pay the

HELOC.

        In spring 2016, Fabienne told Stotzky she needed to sell the lssaquah

property and invited Stotzky to move in with her. Fabienne said she planned to

use the proceeds from the sale to pay off the mortgage on her Seattle home.

Stotzky rejected the offer.   In July 2016, Fabienne and her then ex-husband,

Timothy, informed Stotzky’s two other daughters that Stotzky had to move out of

the lssaquah property.

        In November 2016, Stotzky sued Fabienne.        She asked the court to

partition the lssaquah property by sale, award her the costs she paid maintaining

the property, and award her damages for Fabienne’s alleged breach of her

fiduciary duty owed to Stotzky.

        In November 2016, Stotzky moved out of the lssaquah house. Her final

$802 payment to Fabienne was for November 2016. She paid the homeowners’

association dues through December 31, 2016.       From January to March 2017,

Fabienne maintained, repaired, and prepared the lssaquah property for lease. At

the end of March 2017, a real estate broker hired by Fabienne secured renters

for the property. Fabienne collected rent from them from March to November,

2017.

                                       -5-
No. 77980-0-I I 6



       In October 2017, the trial court dismissed, on partial summary judgment,

Stotzky’s breach of fiduciary duties claim. After a bench trial on the partition

issues, the court partitioned the property. It concluded that Stotzky held a 52.6

percent interest in the property and awarded her statutory costs.         Fabienne

appeals, and Stotzky cross appeals.

                                       ANALYSIS

       Fabienne challenges the trial court conclusion that she and Stotzky held

the Issaquah property as tenants in common, claiming Stotzky was a tenant.

She asserts, in the alternative, that the trial court erred in calculating Stotzky’s

interest in the cotenancy as 52.6 percent, in not charging her fair market rent for

her exclusive use of the property, and in calculating the net rent Fabienne owed

Stotzky while the house was leased in 2017. Finally, Fabienne challenges the

award of statutory costs to Stotzky.

       In her cross appeal, Stotzky asserts that the court should not have

dismissed her breach of fiduciary duty claim on summary judgment.

      We affirm on all issues.

   Substantial Evidence Supports the Trial Court’s Findings That Stotzky and

                       Fabienne Were Tenants in Common

       Fabienne contends that the evidence supports only the conclusion that

Stotzky occupied the Issaquah property as a tenant and her payments were rent.

                                          -6-
No. 77980-0-I I 7



She challenges the sufficiency of the evidence to support several of the trial

court’s findings supporting its contrary conclusion.                She claims that the court

relied on Stotzky’s “subjective desires and beliefs” and not substantial evidence.

We disagree.

       Fabienne asserts that the Riggers and Stotzky made an oral rental

agreement. This made Stotzky a tenant and her payments rent. But undisputed

evidence alone sufficiently supports the trial court’s contrary findings and

conclusions. First, the Riggers stated on their loan application that the property

would be owner occupied by Stotzky.                  Second, the Riggers never reported

Stotzky’s payments to taxing authorities as rental or other income.                     Third,

Fabienne had Stotzky sign a trust deed as part of the first refinance of the

property.               Finally,   Fabienne, during her dissolution and postdissolution

proceedings, represented to the court under oath that Stotzky jointly owned the

property.

       This unchallenged evidence cuts two ways.                    Either there was no rental

agreement or Fabienne lied on the loan application, violated federal tax law, and

lied again during the dissolution and postdissolution proceedings.3 The trial court


        ~ Fabienne’s position here may violate 18 U.S.C. § 1014, which defines as
a violation of federal law to “knowingly make any false statement or report. for         .   .


the purpose of influencing in anyway. any. mortgage lending .   .       .   .


business    .  upon any application [or] purchase agreement.” And if Fabienne
                .   .


failed to include required information on her tax forms and misrepresented
                                         -7-
No. 77980-0-I I 8



chose to accept as true her representations to the lender, the federal

government, and the dissolution court. The trial court had discretion to do this.

So substantial evidence supports the trial court’s conclusion that there was no

rental agreement.

       Fabienne also challenges several of the trial court’s specific findings of

fact. These fail.

       First, Fabienne challenges two findings where the court made express

credibility determinations.4 But this court does not resolve conflicting testimony

or evaluate the credibility of the witnesses but instead defers to the trial court’s

credibility determinations.5 So these challenges fail.

       Second, Fabienne challenges two findings supported by Stotzky’s

testimony because, she claims, they are solely based on Stotzky’s motives and

desires.6 She asserts that under the objective manifestation theory of contracts,


information to the dissolution court under oath, she may have violated other
federal and state statutes.
       ~ In finding 20, the court stated that “the testimony of the defendant and
Tim Riggers concerning the existence of such an oral agreement was not
credible.” In finding 24, the court stated that Timothy’s testimony “concerning
numerous meetings with [the] plaintiff, including one attended by [Alice] Woo and
[Rourke O’Brien], at which it was explained to and agreed by plaintiff that she
would have no ownership interest in the property, would be only a renter, and
that her name would be on title solely to qualify for a slightly lower mortgage” was
not credible.
       ~ Boeing Co. v. Heidy, 147 Wash. 2d 78, 87, 51 P.3d 793 (2002).
       6 The two findings challenged under this legal theory are findings 25 and
58. Finding 25 states that Stotzky “would not have agreed to a rental
arrangement that would last only until it was no longer financially beneficial
                                         -8-
No. 77980-0-I I 9



the “test for determining the existence of an agreement is strictly objective and

any subjective motives and desires are irrelevant.” Fabienne does not cite any

authority that requires a trial court to ignore testimony because it is not

“objective.”7   This challenge also involves a credibility determination that this

court leaves to the finder of fact,8 so it also fails.

       Third, Fabienne challenges the sufficiency of the evidence to support

several trial court findings to the effect that the monthly payments were not rent.

This court reviews challenged findings of fact to determine whether they are

supported by substantial evidence.9 Substantial evidence supports a finding if

there is a sufficient quantity of evidence in the record to persuade a fair-minded,




and/or possible for the Riggers to continue the arrangement.” Finding 58 states
that Stotzky “was absolutely devastated at the prospect of losing the home that
she thought she was going to be in for the rest of her life
                                                          .   .[Stotzky’s] reaction
                                                                  .   .


indicates to the Court that [she] was unaware of the rental arrangement
described by Mr. Riggers in his testimony.”
       ~ Ct State v. Logan, 102 Wash. App. 907, 911 n.1, 10 P.3d 504 (2000)
(“Where no authorities are cited in support of a proposition, the court is not
required to search out authorities, but may assume that counsel, after diligent
search, has found none.”) (quoting DeHeer v. Seattle Post-Intelliqencer, 60
Wash. 2d 122, 126, 372 P.2d 193 (1962)).
       8 Riggers cites to two cases, neither of which provide support for her

theory of the requirement for “objective substantial evidence.” Vikingstad v.
Baggott, 46 Wash. 2d 494, 497, 282 P.2d 824 (1995) (holding that a verbal
agreement between two people benefitting a third person created an agreement
that the third person could enforce); Wash. lrr. & Dev. Co. v. United States, 110
Wash. 2d 288, 300, 751 P.2d 1178 (1988) (concluding that the trial court could
disregard evidence based on its evaluation of a witness’s credibility).
       ~ State v. Halstien, 122 Wash. 2d 109, 128, 857 P.2d 270 (1993).
                                       -9-
No. 77980-0-1/10



rational person of the truth of the finding.10 The party claiming error has the

burden of showing that substantial evidence does not support the finding of

fact.11        If substantial evidence supports the findings, this court then decides

whether the findings support the conclusions of law and judgment.12 As stated

above, this court defers to the trial court’s determinations about conflicting

testimony and witness credibility.13

          Fabienne challenges a finding that Stotzky was “particularly vulnerable”

after her divorce.14        But Stotzky’s testimony provides sufficient evidence to

support this finding. She emigrated from France to the United States in 1960

with her then-husband. She had recently divorced from her husband of 36 years

and had moved 15 times during the marriage. She had 2 years of secondary

education and had never worked in the financial or real estate industry.          So

substantial evidence supports the finding that Stotzky was vulnerable.

          Fabienne also challenges a finding that “Tim Riggers is educated, is

experienced and sophisticated in financial matters, and is the type of person who

would insist on putting agreements in writing unless it was to his benefit not to.”

           Halstien, 122 Wash. 2d at 129.
          10
        ~1 Fisher Props., Inc. v. Arden-Mayfair, Inc., 115 Wash. 2d 364, 369, 798
P.2d 799 (1990).
        12 Brin v. Stutzman, 89 Wash. App. 809, 824, 951 P.2d 291 (1998).
        13 Boeing Co., 147 Wash. 2d at 87.
        14 Fabienne also contends that the court erred in making this finding
because it was based on Stotzky’s “wants and beliefs” but, as indicated above,
this argument fails.
                                        -10-
No. 77980-0-I I 11



Fabienne claims that substantial evidence does not support the finding because

Timothy testified that he and Fabienne did not have a written contract with

Stotzky because “he trusted her.” She also points to his testimony that he did not

ask for a written agreement when he guaranteed his brother’s loan.

       But the court did not believe Timothy’s testimony about an oral agreement.

And Timothy testified that he was “employed at [the time the house was

purchased] for 11 years by a top quality money management company called

Lord Abbett & Company [and] was one of their top salespeople.” He testified to

applying his expertise to Stotzky’s financial situation at the time, noting that he

was a “creative thinker” and a “problem solver.” He drafted a memo in 2016

stating that they had a rental agreement after he learned from Fabienne that she

was struggling to convince her mother to let her sell the house. He testified that

he wrote the memo “to hopefully avoid litigation.”         So substantial evidence

supports the finding that Timothy is financially “sophisticated” and knew to put

agreements in writing unless it was “to his benefit not to.”

       Fabienne also challenges a finding that

       the testimony of [Stotzky], her daughters Nathalie Roloff and
       Melinda Baldwin, Rourke O’Brien and Alice Woo does not support
       the existence of such an agreement, and I find that there was no
       such agreement. Rather, I find that while Mr. Riggers had his own
       investment plan for the purchase of the lssaquah property, his plan
       was not agreed to by [Stotzky].


                                        —11—
No. 77980-0-I /12



Fabienne contends that the record does not support this finding because

Baldwin, Woo, and O’Brien used the term “rent” at some point.           But these

witnesses also made statements supporting this finding.     Baldwin testified that

she thought the plan was to allow her mother to live in the house “until she was

incapable of taking care of herself.” Roloff testified that her understanding was

that the lssaquah property was Stotzky’s “house, even if they [the Riggers] were

putting the down payment.”     O’Brien testified that he told Timothy about the

option to get a lower interest rate on a loan if it was owner occupied, which he

would not have done if the Riggers were the sole owners. And Woo testified that

her conversations with Timothy involved discussing how he might “help[] buy the

property” and that she did not remember any conversation that made it clear to

Stotzky that she was “going to pay rent.” This combined testimony provides

substantial evidence to support the finding that there was no rental agreement.15

      Fabienne also challenges finding 65 that “equity requires that [Fabienne]

alone bears” the expenses she incurred in maintaining and leasing the property

in 2017 “since they were incurred without [Stotzky’s] knowledge or consent.” She

contends that if this court views this statement as a finding of fact, the record


      15   Fabienne also asserts that Timothy’s actions related to the house,
particularly during the marriage dissolution, fail to support the finding. But
Fabienne’s sworn statements directly contradicted Timothy’s position in the
dissolution proceedings. She swore that the payments were mortgage payments
and that her mother had an interest in the house.
                                        -12-
No. 77980-0-I /13



does not support it because “[n]othing in the record shows that Ms. Stotzky was

injured or prejudiced by [her] action in finding a tenant.” But the court did not find

that Stotzky was injured or prejudiced.          So Fabienne bases this challenge on

something the court did not find. And Fabienne and Stotzky agreed that they did

not talk about the 2017 maintenance and leasing costs. So substantial evidence

supports the finding.

       Fabienne also challenges this finding as a conclusion of law, asserting

that equity provides no basis for the court’s decision. This argument, analyzed

below, also fails.

       Fabienne challenges one additional finding but does not provide a basis

for her challenge. This finding states,

       [Fabienne’s] testimony was further contradicted by previous
       testimony and sworn statements further described below, and from
       the fact that no financial application or other document introduced
       at trial listed [Stotzky’s] $802 monthly payments to [Fabienne] as
       income, nor could [Fabienne] identify such a document in her
       testimony.
Fabienne does not identify anything in the record that describes the payments as

income. And Fabienne previously stated under oath that Stotzky was a co-owner

in the lssaquah property and that Stotzky’s payments went toward the mortgage.

So substantial evidence supports this finding.

       Fabienne’s challenges to the trial court’s findings fail.


                                          -13-
No. 77980-0-I /14



             The Trial Court Did Not Err in Its Partition Determinations

       Next, Fabienne challenges the trial court decisions about the partition by

sale. Specifically, she asserts that the court miscalculated Stotzky’s interest in

the property because its calculations included factors in addition to the proportion

of the down payment and mortgage principal she paid. She also contends the

court should have included a deduction for fair market rent for Stotzky’s

occupation of the property as her home and a credit to Fabienne for the net rents

paid to Stotzky in 2017. We disagree.

       This court reviews a trial court’s partition decisions for abuse of

discretion.16 If the trial court based its ruling on “an erroneous view of the law,” it

abused its discretion.17 Chapter 7.52 RCW governs a partition action between

tenants in common. The trial court acts in equity when it divides property in a

partition action.18   RCW 7.52.090 directs the trial court to make partition

decisions based on the “respective rights of the parties as determined by the

courts.” If the partition “cannot be made equal between the parties according to

their respective rights, without prejudice to the rights and interests of some of



       16 Overlake Farms B.L.K. III, LLC v. Bellevue-Overlake Farm, LLC, 196
Wash. App. 929, 939, 386 P.3d 1118 (2016) (citing Friend v. Friend, 92 Wash. App.
799, 803, 964 P.2d 1219 (1998)).
       17 Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wn.2d.
299, 339, 858 P.2d 1054 (1993).
       18 Overlake Farms, 196 Wash. App. at 947.

                                      -14-
No. 77980-0-1/15



them,” the court may require that one compensate the other based on its

determination of “the inequality of partition.”19

       The statute provides no specific rules for valuing each cotenant’s interest.

It does not require the court, on partition, to charge fair market rent to the

occupying cotenant. Nor does it instruct the court how to address rental income

produced by the property.       “The trial court has ‘great flexibility’ in fashioning

equitable relief’ for the parties.”2°   “[A] court in the exercise of its equitable

powers may fashion remedies to address the particular facts of each case, even

if the partition statute does not strictly provide for such a remedy.”21

       First, Fabienne asserts that the trial court should not have considered any

amounts other than “the amounts [Fabienne and Stotzky each] paid as the down

payment and principal reductions on the mortgage.”               She correctly cites

Cummings v. Anderson22 and Iredell v. Iredell23 as recognizing that evidence of

unequal contributions to the purchase price raises a presumption that cotenants

“intended to share the property proportionately to the purchase price.”24

Fabienne claims that this presumption required the court to divide the property



       19 RCW 7.52.440.
       20 Kelsey v. Kelsey, 179 Wash. App. 360, 365, 317 P.3d 1096 (2014).
       21 Kelsey, 179 Wash. App. at 369.
       22 94Wn.2d 135, 614 P.2d 1283 (1980).
       2349 Wash. 2d 627, 305 P.2d 805 (1957).
       24 Cummings, 94 Wash. 2d at 140 (citing Iredell, 49 Wash. 2d at 631).

                                       -15-
No. 77980-0-1/16



based on the down payment and principal mortgage reductions alone. It could

not consider other factors, like payments of mortgage interest.

       But Fabienne fails to recognize that this presumption arises from a more

fundamental principle—”that a cotenant should not be permitted to take

inequitable advantage of another’s investment.”25 And the facts of an individual

case may make application of the presumption inappropriate because “[a]

partition proceeding is an equitable one in which the court has great flexibility in

fashioning relief for the parties.”26 Fabienne does not cite any case applying this

presumption to limit the trial court’s equitable discretion in the manner she

suggests. She cites no case limiting factors the court may consider to the share

of the purchase price paid by each party.       And she does not cite any case

prohibiting the trial court from considering mortgage interest payments in

reaching an equitable result.27

      The trial court included the Iredell / Cummings presumption in its analysis.

But it concluded that because



      25  Cummings, 94 Wash. 2d at 142.
       26 Cummings, 94 Wash. 2d at 143 (citing Leinweber v. Leinweber, 63 Wash. 2d
54, 385 P.2d 556 (1963)).
       27 Fabienne asserts that “our Court has never considered mortgage
interest payments in calculating the proportionate share of cotenants interests in
property.” But the absence of appellate authority on this issue does not establish
that a trial court may not consider these payments to decide what is fair in a
particular case.
                                       -16-
No. 77980-0-I / 17


       the amounts contributed by the parties to the overall costs of
       ownership of the property c[ould] be calculated with reasonable
       accuracy,  .   apportioning the equity based on the parties’
                      .   .


       proportionate financial contributions to the total costs of ownership
       of the property [was] consistent with the law governing cotenancies
       and partition, as well as the principles of equity to be applied in
       such cases.
       The court’s determination falls within the range of fair results. And the trial

court’s findings support its decision. Stotzky wanted to buy a home, and she had

sufficient resources to buy one.       The Riggers encouraged her to let them

participate in the home purchase and allow Timothy to invest her liquid assets.

She expected to live in the house for the rest of her life. Fabienne provides no

persuasive argument that the trial court reached an unfair result. She fails to

show that the trial court abused its discretion.

       Second, Fabienne asserts that the trial court should have charged Stotzky

fair market rent for her occupation of the lssaquah house. But the authority she

cites does not support this contention. As Fabienne accurately notes, “[t]he case

law in Washington has not followed clear lines on when a cotenant in possession

is liable to another co-tenant for rent.” Also,    “[ut is the rule in Washington that,   in

the absence of an agreement to pay rent, or limiting or assigning rights of

occupancy, a cotenant in possession who has not ousted or actively excluded

the cotenant is not liable for rent based upon his occupancy of the premises.”28


       28Cummings, 94 Wash. 2d at 145 (citing Fulton v. Fulton, 57 Wash. 2d 331,
334-35, 357 P.2d 169 (1960)).
                                 -17-
No. 77980-0-I /18



       Despite this, Fabienne attributes the difference in decisions about whether

rent is owed between cotenants to the “type of property involved.” But she fails

to recognize the outcomes in these cases sometimes depend on the nature of

the relationship between cotenants, not the type of property.29 She also claims

ouster, quoting the Cummings court’s statement that “[ajn appealing argument is

made that, in a situation such as this, where the property is not adaptable to

double occupancy, the mere occupation of the property by one cotenant may

operate to exclude the other.”3° But the Cummings court ultimately concluded

that the respondent’s abandonment of the property eliminated this argument.31

And, here, Fabienne never attempted to occupy the house, so her ouster

argument is meritless.

      Finally, Fabienne contends that the court miscalculated Stotzky’s share of

the 2017 rental income. She asserts that neither the record nor the law supports

the court’s decision not to reduce Stotzky’s share of the rental income by the

amount Fabienne paid to maintain the property.

      First, she challenges a finding of fact stating that the court found that

equity required that Fabienne bear the expenses she incurred to maintain and

      29   For example, some decisions have based an ouster conclusion about a
single-family home on pending divorce proceedings where the nature of the
relationship between the two parties precludes co-occupancy. See Cummings,
94 Wash. 2d at 145.
        ~° Cummings, 94 Wash. 2d at 145.
        31 Cummings, 94 Wash. 2d at 145.

                                      -18-
No. 77980-0-1/19



lease the property in 2017 “since they were incurred without [Stotzky’s]

knowledge or consent.” As discussed above, substantial evidence supports this

finding.

       Fabienne next identifies the rule in Washington as “a co-owner is

responsible for his share of the necessary property maintenance expenses

throughout his tenure of ownership.”32       In addition, she describes the rule as

“where a cotenant leases property without the participation of another cotenant,

the recognized remedy has been to require the cotenant to render an accounting

and pay over a proportionate share of the profits.”        But Stotzky vacated the

premises before Fabienne incurred her claimed maintenance expenses. As we

have noted, courts have broad discretion to identify the fair distribution of

property interest in a partition.33 Fabienne fails to establish that the trial court

abused its discretion.

       We conclude that the trial court did not abuse its discretion in its partition

decisions.

                        The Trial Court Properly Awarded Costs

           Fabienne claims that the trial court should not have awarded Stotzky

statutory costs because Stotzky was not the prevailing party. And even if she

were the prevailing party, the court should not have awarded costs for service of

           32Yakavonis v. Tilton, 93 Wash. App. 304, 313, 968 P.2d 908 (1998).
           ~ Kelsey, 179 Wash. App. at 369.
                                          -19-
No. 77980-0-I I 20



process, subpoenas served on several witnesses, and transcription of an exhibit.

We again disagree.

       RCW 4.84.030 states that in “any action in the superior court of

Washington the prevailing party shall be entitled to his or her costs.”34 Whether a

party is a “prevailing party” is a mixed question of law and fact that the court

reviews under an error of law standard.35 The trial court has discretion when it

awards costs to the prevailing party.36

      The prevailing party means the party in whose favor final judgment is

rendered at the end of the entire case.37       Here, the trial court entered final

judgment granting partition.   Stotzky filed for partition.   Fabienne denied that

Stotzky had any interest in the property and Fabienne should be declared the

sole owner.    Because the trial court decided to partition the property and

awarded Stotzky the larger interest in the property, Stotzky was the prevailing

party despite the dismissal of her claim for breach of fiduciary duty on summary

judgment.

        ~ Fabienne claims that the statute does not include a court sitting in equity
but fails to provide authority to support that claim. Logan, 102 Wash. App. at 911
ni.
        ~ Eagle Point Condo. Owners Ass’n v. Coy, 102 Wash. App. 697, 706, 9
P.3d 898 (2000).
        36 Austin v. U.S. Bank of Wash., 73 Wash. App. 293, 310, 869 P.2d 404
(1994).
        ~ Marassi v. Lau, 71 Wash. App. 912, 915, 859 P.2d 605 (1993) (abrogated
on other grounds by Wachovia SBA Lending, Inc. v. Kraft, 165 Wash. 2d 481, 915,
200 P.3d 683 (2009)).
                                        -20-
No. 77980-0-I I 21



      Fabienne also asserts that the trial court abused its discretion by awarding

Stotzky costs for service of process and subpoenas. RCW 4.84.010 provides

that costs may be awarded for

              (1) Filing fees;
              (2) Fees for the service of process by a public officer,
      registered process server, or other means, as follows:
              (a) When service is by a public officer, the recoverable cost
      is the fee authorized by law at the time of service;
              (b) If service is by a process server registered pursuant to
      chapter 18.180 RCW or a person exempt from registration, the
      recoverable cost is the amount actually charged and incurred in
      effecting service;

               (5) Reasonable expenses, exclusive of attorneys’ fees,
      incurred in obtaining reports and records, which are admitted into
      evidence at trial .   .including but not limited to medical records,
                                .   ,


      tax records, personnel records, insurance reports, employment and
      wage records, police reports, school records, bank records, and
      legal files[.j
      Specifically, Fabienne challenges the awards for service of process fees

and witness fees for subpoenas duces tecum served on Timothy, The Escrow

Service, Chicago Title Insurance Co., Eagle Mortgage, and B[oeing] E[mployees]

C[redit] U[nion}. She asserts that the court erred because the “subpoenas were

for records depositions undertaken as a part of pretrial discovery.” But Stotzky

used these subpoenas to obtain material evidence later admitted at trial. So the

trial court had discretion under RCW 4.84.010 to award these costs.38



      38   CR 54(d)(1), (2; Lee v. Sauvaqe, 38 Wash. App. 699, 710, 689 P.2d 404
(1984).
                                        -21   -
No. 77980-0-I /22



       Fabienne also challenges the costs awarded Stotzky for service of

process and a subpoena duces tecum on Rourke O’Brien because he filed

objections to the subpoena.     But O’Brien objected only to producing records

required by the subpoena. As compelled by the subpoena, O’Brien appeared

and testified as a witness for Stotzky’s case in chief. So the trial court did not

abuse its discretion by awarding Stotzky costs to obtain O’Brien’s testimony.

       Finally, Fabienne contends that the trial court should not have awarded

the cost for a full transcript when the court admitted only five pages at trial. She

contends that because the court did not admit the entire transcript, the court

should not have awarded the entire transcription cost. Also, she contends the

cost was not reasonable for the transcript and so not permitted under RCW

4.84.010(5).

        Exhibit 25 is five pages of Fabienne’s testimony during a hearing on

Timothy’s 2003 spousal maintenance motion. This evidence was material to the

case because it helped prove Fabienne’s earlier inconsistent position about

Stotzky’s interest in the property. The court relied upon this evidence and quoted

from it in its findings.

        Stotzky had difficulty obtaining this evidence because it was not

transcribed before she filed this lawsuit and the original stenographer was

unavailable to transcribe her notes. She left them with the court clerk when she

                                        -22-
No. 77980-0-I I 23



left.     Stotzky asked the court stenographer referred to her by the Court

Operations Supervisor to transcribe the notes for the section she wished to

introduce into evidence.      Because he was transcribing another stenographer’s

notes, the time involved and the extent of the hearing transcribed resulted in a

larger bill than the five pages would have cost had the original stenographer

been available.      So, as the trial court noted, the transcription occurred under

“unusual circumstances.”          Given the transcription’s materiality, the costs

associated with these “unusual circumstances” were reasonable.

          We conclude that the trial court did not err in awarding Stotzky costs.

        The Trial Court Did Not Err in Dismissing Stotzky’s Fiduciary Duty Claim

          In her cross appeal, Stotzky challenges the trial court’s dismissal of her

breach of fiduciary duty claim for encumbering the house with the $50,000

HELOC on partial summary judgment. This court reviews an order on summary

judgment de novo.39 It considers all facts and reasonable inferences in the light

most favorable to the nonmoving party.4° It awards summary judgment only if

there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.41



       ~ CR 56(c); Sabey v. Howard Johnson & Co., 101 Wash. App. 575, 581-82,
5 P.3d 730 (2000).
       40 CR 56(c); Sabey,101 Wn. App. at 581-82
       41 CR 56(c); Sabey, 101 Wash. App. at 581-82.

                                     -23-
No. 77980-0-I I 24



       Stotzky first contends that Fabienne, as a cotenant, owed her a duty not to

encumber the house, citing Woodard v. Carpenter.42           But we find Woodard

distinguishable. It involved a cotenant who, unbeknownst to the other, failed to

pay taxes and assessments, purchased the property on foreclosure, and, due to

the delinquent assessments, was estopped from claiming the land awarded in

the foreclosure.43 So the encumbrance was made without the knowledge of the

cotenant, and the remedy was estoppel in order to ensure that Woodard did not

“take advantage of his or her own wrong or neglect and profit thereby.”44 Here,

Stotzky cosigned the loan, so she knew of the encumbrance. And Fabienne

agreed to full liability for the loan, so there was no taking advantage to prevent.

       Stotzky also asserts that Fabienne owed her the duty not to interfere with

her coequal rights as a party to a joint venture. She cites Douglas v. Jepson,45

which provides that cotenants generally have no duty to disclose an

encumbrance to their own interest in a cotenancy unless that cotenancy is also a

partnership. Stotzky asserts that the question of whether she and Fabienne were

in a partnership was an issue of material fact that prevented the trial court from

granting summary judgment. But even if a partnership existed, Fabienne did not



       4231 Wash. 2d 271, 273, 195 P.2d 983 (1948).
       ~ Woodard, 31 Wash. 2d at 273-74, 275.
       ~ Woodard, 31 Wash. 2d at 273-74, 275.
       ~ 88 Wash. App. 342, 348-350, 945 P.2d 244 (1997).
                                     -24-
No. 77980-0-I / 25



breach a duty to disclose because Stotzky was present when Fabienne obtained

the HELOC.

       Finally, Stotzky contends that she and Fabienne shared a “confidential

relationship” that gave rise to unique fiduciary duties. She relies on McCutcheon

v. Brownfield,46 which states that “[a] confidential relation exists between two

persons when one has gained the confidence of the other and purports to act or

advise with the other’s interest in mind. A confidential relation is particularly likely

to exist where there is a family relationship.” As Fabienne notes, in McCutcheon

and the two additional cases Stotzky cites, the courts evaluated whether or not a

child improperly influenced a parent to sign a deed.47 In each case, the court

analyzed the possible existence of a confidential relationship because that would

shift the burden of proof for showing undue influence.48 Stotzky does not cite any

cases where the court considered whether, like here, a confidential relationship

could provide the basis for a breach of fiduciary duty if the claimant does not

assert being the victim of undue influence.49

       46 2 Wash. App. 348, 357, 467 P.2d 868 (1970) (quoting RESTATEMENT OF
RESTITUTION § 166 cmt. d (AM. LAW INST. 1937)).
       ~ McCutcheon, 2 Wash. App. at 356; Pedersen v. Bibioff, 64 Wash. App. 710,
718, 828 P.2d 1113 (1992); Lewis v. Estate of Lewis, 45 Wash. App. 387, 388-89,
725 P.2d 644 (1986).
       48 McCutcheon, 2 Wash. App. at 356; Pedersen, 64 Wash. App. at 718; Lewis,
45 Wash. App. at 388-89.
       ~ Stotzky appears to contend that she acquiesced to the HELOC under
duress. For example, she claims that Fabienne “told       Stotzky that if she did
                                                            .   .   .


not sign the documents [to facilitate the HELOC], she would make      Stotzky go
                                                                        .   .   .


                                        -25-
No. 77980-0-I I 26



       Stotzky fails to show a legal basis for her claim that Fabienne violated a

fiduciary duty to her.

       Stotzky also asserts that emotional distress damages are available for

breach of fiduciary duty. Because she does not establish that she has this claim,

we need not evaluate it.

       We conclude that the trial court did not err in dismissing Stotzky’s claim in

summary judgment.

                                     CONCLUSION

       We affirm.        Substantial evidence supports the trial court’s challenged

findings. The trial court did not abuse its discretion in its partition decision or in

awarding Stotzky costs.        And Stotzky does not establish the court erred in

dismissing her claim for breach of fiduciary duty on summary judgment.



                                                                 /
WE CONCUR:


                     p
     74’                   1

live in an apartment.” But she does not assert duress or undue influence, so this
argument does not help her.
                                      -26-